DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al.(CN 102960344A; 03/13/2013) and Shi et al.(CN 102283196A; 12/21/2011). Liu et al. teach a herbicidal composition effective at controlling Mikania micrantha comprising clopyralid, clopyralid Bu ester, clopyralid sodium salt, clopyralid ethanol amine salt or clopyralid isopropylamine salt. Liu et al. teach the herbicide composition comprising 5% -85% clopyralid which can equate to at least 600 g ae/L clopyralid. Liu et al. do teach a specific composition comprising both clopyralid ethanol amine salt and clopyralid isopropylamine salt. However, it would have been obvious to an Artisan to do this since the compounds: clopyralid, clopyralid Bu ester, clopyralid sodium salt, clopyralid ethanol amine salt or clopyralid isopropylamine salt are taught as equivalent meaning it would have been obvious the Artisan to arrive at a modified herbicide composition comprising both clopyralid ethanol amine salt or clopyralid isopropylamine salt. Liu et al. do not the modified herbicide composition comprising 2-methyl-4-chlorophenoxyacetic acid(MPCA). Shi et al. teach that a herbicide composition comprising MPCA is effective at controlling Mikania micrantha. It would have been obvious to modify Liu modified herbicide composition comprising clopyralid ethanol amine salt or clopyralid isopropylamine salt to include the MPCA taught by  Shi et al. since both Liu et al. and Shi et al  are individually geared toward to controlling Mikania micrantha.
Claim Objection
Claims 7,8,10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Telephonic Inquiry
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616